[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                         FILED
                               FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                ________________________ ELEVENTH CIRCUIT
                                                                     JUNE 28, 2011
                                       No. 10-12668                   JOHN LEY
                                   Non-Argument Calendar                CLERK
                                 ________________________

                          D.C. Docket No. 4:93-cr-00082-JRH-GRS-4

UNITED STATES OF AMERICA,

llllllllllllllllllll                                                Plaintiff - Appellee,

                                             versus

MARVIN ROBERTS,
a.k.a. “Boss”,

lllllllllllllllllllll                                            Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Southern District of Georgia
                                ________________________

                                        (June 28, 2011)

Before WILSON, MARTIN and BLACK, Circuit Judges.

PER CURIAM:

          Kristin Wigh Goodman, appointed counsel for Marvin Roberts, filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Roberts

responded, listing issues he believed had arguable merit. Because review of the

issues raised by Roberts and counsel, as well as an independent review of the

record as a whole, reveals no issues of arguable merit, counsel’s motion to

withdraw is GRANTED, and Roberts’s revocation of supervised release and

sentence are AFFIRMED.




                                         2